Citation Nr: 1511411	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-35 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis.  

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for a hypertension, to include as secondary to service connected sarcoidosis, and for a right ankle disability.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension began many years after service, was not caused by any incident of service, and was not caused by or aggravated by his service-connected pulmonary sarcoidosis.  


CONCLUSION OF LAW

The criteria for service connection for a hypertension, to include as secondary to service-connected pulmonary sarcoidosis, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

An October 2009 letter satisfied the duty to notify provisions for the claim for service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA examinations for VA (performed by QTC Medical Services) and a VA examination report have also been obtained.  

The Veteran was provided with general medical examinations for VA (performed by QTC Medical Services) in September 2006, with a January 2007 addendum, and in February 2010.  The examinations are sufficient to decide the claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully inform one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for the claim for service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis.  

II. Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is service-connected for pulmonary sarcoidosis.  He contends that he has hypertension that is related to service, or, more specifically, that is related to his service-connected pulmonary sarcoidosis.  He reports that his hypertension has existed since 1992.  He also indicates that he has symptoms of elevated blood pressure readings with his prescribed medications.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of hypertension or any elevated blood pressure readings.  Rather, the reports show blood pressure readings of 108/72 in January 1990, 117/68 in February 1992, and 130/57 in April 1992.

There is no evidence of hypertension in the year after the Veteran's period of service, or for many years later.  

A post-service February 1993 VA general medical examination report did not show hypertension or any elevated blood pressure readings.  The diagnoses included pulmonary sarcoidosis.  

An October 2002 general medical examination report for VA (performed by QTC Medical Services) noted elevated blood pressures readings, but did not specifically indicate a diagnose of hypertension.  The diagnosis was pulmonary sarcoidosis.  

A September 2006 general medical examination report for VA (performed by QTC Medical Services) noted elevated blood pressures readings, but did not specifically indicate diagnoses of hypertension.  The examiner stated that for the established diagnosis of sarcoidosis, the diagnosis was mild obstruction.  The examiner maintained that the Veteran did not have any complications secondary to his pulmonary disease.  

In a January 2007 addendum to the September 2006 general medical examination report for VA (performed by QTC Medical Services), an examiner noted that the Veteran underwent an electrocardiogram and that the diagnosis was right bundle branch block.  It was noted that the electrocardiogram consideration of left ventricular hypertrophy did not corroborate with a normal chest X-ray.  The examiner stated that the right bundle branch block was as likely as not significant and that the Veteran should follow up with a personal care provider.  The examiner also commented that in consideration of the available data and without benefit of an examination, it was his opinion that there was no relationship between the Veteran's hypertension and electrocardiogram results and his established condition of sarcoidosis.  The examiner listed a diagnosis of sarcoidosis.  

A February 2010 general medical examination report for VA (performed by QTC Medical Services) indicated that the examiner had reviewed the medical reports of record, including the Veteran's service treatment records.  The Veteran reported that he was currently diagnosed with hypertension and that the condition had existed since 1992.  It was noted that the Veteran described symptoms of elevated blood pressure readings with prescribed medications.  He stated that he was not currently taking any medication for his hypertension.  

The diagnoses included essential hypertension.  The examiner commented that the Veteran's essential hypertension was less likely than not related to his sarcoid disease.  The examiner stated that pulmonary hypertension was not noted and that there was no evidence of right or left ventricular hypertrophy.  The examiner maintained that the Veteran's hypertension was most likely an independent condition.  

The medical evidence does not suggest that the Veteran's current hypertension is related to his period of service.  In fact, the medical evidence provides negative evidence against this finding, indicating that his current hypertension began years after his period of service, without relationship to any incident of service.  Additionally, the medical evidence fails to indicate that the Veteran's current hypertension was caused or worsened by his service-connected pulmonary sarcoidosis.  Pursuant to the February 2010 general medical examination report for VA (performed by QTC Medical Services), the examiner, after a review of the claims file, specifically indicated that the Veteran's essential hypertension was less likely than not related to his sarcoid disease.  Further, pursuant to a January 2007 addendum to a September 2006 general medical examination for VA (performed by QTC Medical Services), an examiner stated that it was his opinion that there was no relationship between the Veteran's hypertension and his established condition of sarcoidosis.  Additionally, on VA examination for sarcoidosis, an examiner found that the Veteran does not have any complications secondary to his pulmonary disease.

The Veteran has asserted that his claimed hypertension had its onset during his period of service, or, more specifically, that it is related to his service-connected pulmonary sarcoidosis.  While the Veteran is competent to report that he had symptoms he felt were related to hypertension during his period of service, or since service, he is not competent to diagnose his claimed hypertension as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a medical opinion from a medical professional has not related his hypertension to his period of service, or to his service-connected pulmonary sarcoidosis.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau, 492 F.3d. at 1372.  

The Board observes that no medical opinion from a physician has related hypertension to the Veteran's period of service, or to his service-connected pulmonary sarcoidosis, to include aggravation.  In fact, the opinions of record by examiners are negative regarding a nexus.  

In consideration of the record, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for hypertension, to include as secondary to service-connected pulmonary sarcoidosis; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension, to include as secondary to pulmonary sarcoidosis, is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for a right ankle disability.  The Veteran contends that he has a right ankle disability that is related to service.  He specifically maintains that he injured his right ankle playing basketball during service.  The Veteran reports that he has current symptoms including weakness, stiffness, swelling, and pain in his right ankle.  

The Veteran is competent to report a right ankle injury in service; continuous right ankle symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do show treatment for a right ankle problem.  A September 1990 emergency care and treatment report noted that the Veteran was seen with a chief complaint of a twisted right ankle after playing basketball.  The assessment was a right ankle injury.  A September 1990 emergency care and treatment report, the next day, indicated that the Veteran reported that he was playing basketball and came down with an inverted foot on the right lateral aspect of the ankle.  The assessment was a right ankle sprain.  

A post-service February 1993 VA general medical examination report did not show any right ankle complaints.  October 2002 and September 2006 general medical examination reports for VA (performed by QTC Medical Services) also did not include references to any right ankle complaints by the Veteran.  

A February 2010 general medical examination report for VA (performed by QTC Medical Services) indicated that the examiner had reviewed the medical reports of record, including the Veteran's service treatment records.  The Veteran reported that he had suffered from a right ankle problem since 1990.  He reported that he injured his right ankle playing basketball.  He stated that he had current symptoms of weakness, stiffness, swelling and pain.  The Veteran maintained that he did not experience heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  The Veteran reported that he was not receiving any current treatment for his right ankle condition.  He also indicated that he had never been hospitalized and that he had not undergone surgery for the condition.  

The diagnoses included bilateral ankle strain.  The examiner reported that ankle strain was noted with a normal X-ray.  The examiner commented that the Veteran's current ankle strain was not related to the right ankle injury noted in 1990.  The examiner stated that there was no evidence of a chronic injury on X-ray.  

The Board notes that the VA examiner indicated that the Veteran's current ankle strain was not related to the right ankle injury in 1990, but she did not provide much in the way of a rationale for that opinion, other than to state that there was no evidence of a chronic injury pursuant to an X-ray.  Additionally, the examiner did not address the Veteran's reports of right ankle problems since his in-service right ankle injury.  See Davidson, 581 F.3d at 1313.  

Accordingly, the Board finds that the Veteran must be afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims file, as to his claims for service connection for a right ankle disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right ankle problems since February 2010.  Obtain copies of any relevant medical records which are not already in the claim folder.  If no records are obtained, document any unsuccessful, inform the Veteran of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed right ankle disability.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right ankle disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ankle disabilities are related to or had their onset during the Veteran's period of service, to specifically include his treatment for a right ankle injury during service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered a right ankle injury during his period of service and that he suffered from right ankle problems since service.  If there is a medical reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported, the examiner should explain such reasoning.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


